Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on September 20, 2019. Claims 1-16 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 3, 4, 6, 9, 11, and 12 are rejected under 35 U.S.C. as being directed to the judicial exception of an abstract idea.

	Claim 1 is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of capturing an image, receive cleaning information, determining whether a floor situation requires cleaning, determining a cleaning area and cleaning type, and transmitting a cleaning command including cleaning area and cleaning type to a processor. These limitations cover the collection and judgement of data. But for the recitation of ‘communication processor’, these can be 

	Claim 3 depends from claim 1 and is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of cleaning information containing certain information, and determining that a floor situation is one in which cleaning is required when cleaning hasn’t been performed for a certain amount of time. These limitations cover the manipulation and judgment of data. But for the recitation of ‘processor’, these can be performed in the human mind. For example, one could take note of the history of the robot cleaner and then determine that cleaning is required after a certain amount of time. There are no additional elements. The exception is not integrated into a practical application because ‘processor’ is simply used as a tool to apply the exception. ‘processor’ is not significantly more because, as stated above, the exception is merely applied with this tool.

	Claim 4 depends from claim 1 and is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of cleaning information including a movement path and determining that cleaning in a cleaning area is required when a cleaning performance degree is less than desired. These limitations cover the manipulation and judgment of data. But for the recitation of ‘processor’, these can be performed in the human mind. For example, one could take note of the 

	Claim 6 depends from claim 3 and is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining that the cleaning type is mopping when an object is a liquid and the cleaning type is dusting when the object is a solid. These limitations cover the manipulation and judgment of data. But for the recitation of ‘processor’, these can be performed in the human mind. For example, one could take note of an object on the ground and determine if it needs mopping or dusting. There are no additional elements. The exception is not integrated into a practical application because ‘processor’ is simply used as a tool to apply the exception. ‘processor’ is not significantly more because, as stated above, the exception is merely applied with this tool.

	Claim 9 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining whether a floor situation is one in which cleaning is required and determining a cleaning type for a cleaning area and transmitting a cleaning command including cleaning area and cleaning type to the cleaner. These limitations cover the collection and judgement of data. These can be performed in the human mind. For example, one could determine if the floor needs cleaning and what type of cleaning it needs, and then note that information down. ‘transmitting a cleaning command…’ is an additional element. ‘transmitting a cleaning command…’ is considered insignificant extra-solution activity. ‘transmit’ is considered well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)i.

Claim 11 has similar limitations to that of claim 3 and is rejected using the same rationale as seen above in claim 3.

	Claim 12 has similar limitations to that of claim 3 and is rejected using the same rationale as seen above in claim 4.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 4, 7-9, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mellinger, III et al., US 20200029772 A1, herein referred to as Mellinger.

8.	Regarding claim 1,
		Mellinger discloses the following:
A camera configured to capture an image (Paragraph 0034)
Device can use a camera
A communication processor configured to receive cleaning information from an artificial intelligence cleaner (Paragraph 0053)
Processor can receive information about cleaning
A processor configured to determine whether a floor situation in which cleaning is required, based on the image or the cleaning information (Paragraph 0034)
Processor can use camera data to determine cleaning operations for a given location
A processor configured to determine a cleaning area and cleaning type upon determination that cleaning is required (Paragraphs 0035 and 0051)
Device has chemical sensors to determine if object is a solid, liquid, etc., and can perform dusting, mopping, etc.
Examiner notes that it is obvious that mopping is required for cleaning up a liquid, etc.
A processor configured to transmit a cleaning command including the determined cleaning area and cleaning type to the artificial intelligence cleaner through the communication processor (Paragraphs 0035, 0051, and 0053)
Processor can receive cleaning information
Device has chemical sensors to determine if object is a solid, liquid, etc., and can perform dusting, mopping, etc.

Regarding claim 4,
	Mellinger, as shown above, discloses all the limitations of claim 1. Mellinger further discloses the following:
The cleaning information includes a movement path of the artificial cleaner (Paragraphs 0033 and 0053)
Speed, heading, etc. are provided by the navigation unit and can be accumulated over time and stored
The processor determines that the floor situation is a situation in which cleaning is required, when there is a cleaning area, in which a cleaning performance degree of the artificial intelligence cleaner which has performed cleaning along a predetermined movement path is less than a predetermined performance degree, based on the movement path among a plurality of cleaning areas (Paragraphs 0017 and 0028)
The device can analyze the cleaning information after a cleaning operation has completed and manage the scheduling and performance of cleaning operations
Device can navigate and clean in one or more locations
Device effectiveness and efficiency of operation is increased by analyzing cleaning information
Examiner notes that since the ‘predetermined performance degree’ is supported in the specification as possibly being 70% but is merely an example (Paragraph 0242 of instant application), the performance degree 
Examiner would like to note that 100% clean is an obvious performance degree; anything less than 100% would reasonably be considered ‘not clean’ by someone skilled in the art
The examiner further notes that the prior art is able to analyze the cleaning information and manage the performance if necessary; if the area is not completely cleaned (100% performance), the device would manage its cleaning operation to better clean the area

Regarding claim 7,
	Mellinger, as shown above, discloses all the limitations of claim 1. Mellinger further discloses the following:
The cleaning command is a command for moving the artificial intelligence cleaner to the cleaning area to perform cleaning according to the determined cleaning type (Paragraphs 0028 and 0051)
Device performs cleaning, including mopping, dusting, etc.
Device may navigate to one or more areas to clean



claim 8,
	Mellinger, as shown above, discloses all the limitations of claim 1. Mellinger further discloses the following:
The processor transmits notification including the cleaning area and the cleaning type to a mobile terminal of a user through the communication processor (Paragraphs 0026, 0028, 0040-0042, 0051, Fig. 2 item 294)
Device can communicate wirelessly with a smartphone, tablet, etc.
Information can be sent/received over the communication link
Cleaning information includes sensor information and cleaning operations (mopping, dusting, etc.)

Regarding claims 9, 12, 15, and 16, the limitations are similar to those in claims 1, 4, 7, and 8 and are rejected using the same rationale as seen in claims 1, 4, 7, and 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


9.	Claims 2, 3, 5, 6, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Mellinger.

10.	Regarding claim 2, Mellinger discloses an image recognition model using machine-learning that stores the images in memory (Paragraphs 0034, 0054, and 0067) as well as determining that cleaning is needed (Paragraphs 0052, 0058, and 0067), but fails to explicitly disclose determining that cleaning is required when an object name and type match a predetermined name and type. However, this would have been obvious to one skilled in the art at the time of filing as one would need a way to logically identify an object and object type in the image recognition models. For instance, one could label a certain object as ‘water’ and associate that with ‘liquid’ so that the cleaner utilizes a mopping routine. The motivation to use a naming and state type scheme for image recognition is to increase efficiency of the cleaner, as well as allow better recognition by the cleaner and by the user so that the proper cleaning method is utilized.

	Regarding claim 3, Mellinger discloses cleaning information including a usage history of the cleaner (Paragraph 0053) and determining a cleaning frequency (Paragraph 0058), but fails to explicitly disclose the cleaner determining that cleaning is required when the cleaner has not operated for a certain time. However, this would have been obvious to one skilled in the art at the time of filing as one would obviously want to clean an area that hasn’t been cleaned in a while. For instance, if a wood floor is left uncleaned for a week, dusting may be required to remove dirt and other debris. The motivation to do this would be to ensure the appropriate areas are always clean.

	Regarding claim 5, Mellinger further discloses the cleaning type including one or more of a mopping type or a dust suction type (Paragraphs 0035, 0051, and 0053).

	Regarding claim 6, Mellinger further discloses determining that the cleaning type is a mopping type when the state of the object is a liquid type (Paragraphs 0035, 0051, and 0053), and determining that the cleaning types is a dust suction type when the state of the object is a solid type (Paragraphs 0035, 0051, and 0053).

	Regarding claim 10, the limitations are similar to claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 11, the limitations are similar to claim 3 and are rejected using the same rationale as seen above in claim 3.

	Regarding claim 13, the limitations are similar to claim 5 and are rejected using the same rationale as seen above in claim 5.

	Regarding claim 14, the limitations are similar to claim 6 and are rejected using the same rationale as seen above in claim 6.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US publication US 2005/0010331 A1 by Taylor et al. is relevant to the current application because it discloses a robot vacuum cleaner that uses images and other sensor data to localize itself in an environment. The device comprises a vacuum, however, Taylor states that any other type of cleaning unit can be used. One could obviously use a mopping unit to clean up liquids as this is a commonly used way of cleaning up liquids.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664